


Exhibit 10.1






AMENDED AND RESTATED LEE ENTERPRISES, INCORPORATED


1996 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS
Effective February 19, 2014


1. Purposes


The purpose of the Amended and Restated 1996 Stock Plan for Non-Employee
Directors (the “Plan”) of Lee Enterprises, Incorporated (the “Company”) is to
promote the interests of the Company and its stockholders by (i) encouraging
non-employee directors to own shares of the Company’s Common Stock and thereby
link their interests more closely with the interests of the other stockholders
of the Company; (ii) attracting and retaining non-employee directors of
outstanding ability; (iii) providing incentive compensation opportunities which
are competitive with those of other major corporations; and (iv) enabling such
directors to participate in the long-term growth and financial success of the
company.


2. Definitions


The following definitions shall be applicable throughout the Plan:


“Administrator” - means the Chief Executive Officer of the Company.


“Award” - means a grant of Common Stock under Section 7 of the Plan.


“Board of Directors” - means the Board of Directors of the Company.
    
“Cash Compensation” - means annual retainer, fees payable for serving as
Chairman of the Board of Directors or of a committee of the Board or for
attending any meetings of the Board or any committee thereof, per diem
consultation fees or other compensation payable as a non-employee director of
the Company.


“Code” - means the Internal Revenue Code of 1986 as amended from time to time.


“Common Stock” - means the common stock of Lee Enterprises, Incorporated, $0.01
par value.


“Company” - means Lee Enterprises, Incorporated, a Delaware corporation,
including any and all subsidiaries.


“Exchange Act” - means the Securities Exchange Act of 1934 as amended from time
to time.


“Participant” - means a non-employee director of the Company who has been
granted an Award.





--------------------------------------------------------------------------------




3. Effective Date and Duration of the Plan


The Plan shall remain effective upon approval by the Company’s stockholders at
the Annual Meeting of Stockholders on February 19, 2014 or any adjournment
thereof. The Plan shall terminate at such time as may be determined by the
Administrator, and no Awards shall be granted after such termination.


4. Administration


(a)
Administrator. The Plan shall be administered by the Administrator subject to
the restrictions set forth in the Plan. Before any Awards are granted, the
Administrator may require Participants to execute any agreements that the
Administrator, in his or her discretion, shall reasonably require.



(b)
Powers. Subject to the provisions of the Plan, the Administrator shall have the
full power, discretion, and authority to interpret and administer the Plan in a
manner which is consistent with the Plan’s provisions, but shall have no
authority with respect to the selection of directors to receive awards, the
number of shares subject to the Plan or each grant thereunder, or the price or
timing of Awards to be made except as provided in Section 9. The Administrator
shall have no authority to increase materially the benefits under the Stock
Plan.



(c)
Decisions Binding. All determinations and decisions made by the Administrator
according to the provisions of the Plan shall be final, conclusive and binding
on all persons, including the Participants, their estates and beneficiaries, and
the Company and it stockholders and employees.



5. Common Stock Awards; Shares Subject to the Plan


(a) Stock Grant Limit. Awards will be granted to Participants in the Plan in
accordance with the provisions of Section 7 below. Subject to Section 8 below,
the aggregate number of shares of Common Stock that may be issued under the Plan
shall not exceed 274,054 shares. Shares of Common Stock shall be deemed to have
been issued under the Plan only to the extent actually issued and delivered
pursuant to an Award.


(b) Stock Offered. The Common Stock to be granted constituting an Award may be
authorized but unissued Common Stock or Common Stock previously issued and
outstanding and reacquired by the Company.


6. Eligibility


Awards may be granted only to directors of the Company who, at the time of
grant, are not employees of the Company or of any subsidiary of the Company.
Awards may not be granted to any person who is an employee of the Company or of
any subsidiary of the Company.





-2-

--------------------------------------------------------------------------------




7. Common Stock Awards


(a)
Annual Awards of Common Stock. Beginning on June 1, 2010, and annually on the
first business day of June of each year thereafter, Participant shall
automatically be granted an Award of 10,000 shares of Common Stock (the "Annual
Award"), as adjusted according to Sections 7(c) and 8 below. A Participant who
is elected by the Board of Directors to fill a vacancy or newly created
directorship between annual meetings of stockholders shall automatically receive
an Annual Award on the earlier of the first business day of the fourth month
after taking office or the last business day of the year in which he or she took
office, provided, however, that any Participant who is elected to the Board of
Directors to fill such a vacancy shall receive only one Annual Award per fiscal
year.



(b)
Payment for Stock. A Participant shall not be required to make any payment for
Common Stock received pursuant to this Plan, except to the extent otherwise
required by law.



(c)
Fair Market Value. Notwithstanding subsection (a) above, the fair market value
of an Annual Award based on the closing price on the Date of Grant made under
this Section shall not exceed the annual cash retainer payable to the
Participant by the Company, exclusive of Board of Directors’ committee service
and meeting fees.



(d)
Holding Requirement. Any Annual Award made under this Section shall be held by
such Participant for a minimum of ten (10) years, unless such Participant
retires, resigns or dies while holding the position of director prior to
satisfying this holding requirement.



8. Change in Capital Structure


In the event of any change in the outstanding shares of Common Stock by reason
of any stock dividend or split, recapitalization, merger, consolidation,
spin-off, combination or exchange of shares or other corporate change, or any
distributions to the holders of Common Stock other than cash dividends, the
Administrator shall make such substitution or adjustment, if any, as he or she
deems to be equitable to accomplish fairly the purposes of the Plan and to
preserve the intended benefits of the Plan to the Participants and the Company,
as to the number, including the number specified in Section 5(a) above, or kind
of shares of Common Stock or other securities issued or reserved for issuance
pursuant to the Plan, including the number of outstanding shares of Common
Stock.


9. Amendment, Modification and Termination


The Administrator may amend, suspend or terminate the Plan as he or she shall
deem advisable or to comply with changes in the Code, the Employee Retirement
Income Security Act of 1974, or the rules thereunder, but may not amend the Plan
without further approval of the stockholders if such approval is required by
law. Adjustments shall be made in the number and kind of shares subject to the
Plan as provided in Section 8 above.



-3-

--------------------------------------------------------------------------------




10. Miscellaneous


(a)
No Right to an Award. Neither the adoption of the Plan or any action of the
Administrator shall be deemed to give a director a right to an Award or any
other rights hereunder except as may be evidenced by an Award duly executed on
behalf of the Company, and then only to the extent and on the terms and
conditions expressly set forth herein. The Plan shall be unfunded. The Company
shall not be required to establish any special or separate fund or to make any
other segregation of funds or assets to assure the payment of any Award.



(b)
No Employment Rights Conferred. Nothing contained in the Plan shall (i) confer
upon any director any right with respect to continuation of service or
nomination for reelection as a director with the Company or (ii) interfere in
any way with the right to remove a director from office at any time for cause as
provided in the Company’s Restated Certificate of Incorporation.



(c)
Other Laws; Withholding. The Company shall not be obligated to issue any shares
of Common Stock until there has been compliance with such laws and regulations
as the Company may deem applicable. No fractional shares of Common Stock shall
be delivered. The Company shall have the right to collect cash from Participants
in an amount necessary to satisfy any federal, state or local withholding tax
requirements. A Participant may elect to satisfy tax withholding requirements,
in whole or in part, by having the Company withhold shares of Common Stock to
satisfy the amount of taxes required to be withheld.



(d)
Severability. If any provision of the Plan shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included.



(e)
Additional Compensation. Shares of Common Stock granted under the Plan shall be
in addition to any Cash Compensation payable to a Participant as a result of his
or her service as a non-employee director of the Company.



(f)
Requirements of Law. The granting of Awards under the Plan shall be subject to
all applicable laws, rules, and regulations and to such approvals by any
governmental agencies or national securities exchanges as may be required.



(g)
Governing Law. To the extent not preempted by federal law, the Plan, and all
agreements hereunder, shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to conflict of law principles.



(h)
Securities Law Compliance. With respect to any Participant subject to Section 16
of the Exchange Act, transactions under the Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors under the Exchange Act,
regardless of whether the conditions are expressly set forth in the Plan. To the
extent any provision of the Plan or action by the Administrator fails to so
comply, it shall be deemed null and void to the extent permitted by law and
deemed advisable by the Administrator.




-4-